   Case: 3:17-cv-00252-SLO Doc #: 62 Filed: 04/20/20 Page: 1 of 17 PAGEID #: 724




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 MEGAN PASTIAN,                                        CASE NUMBER: 3:17-cv-252

       Plaintiff,                                      JUDGE: Rice

 v.                                                    MAGISTRATE JUDGE: Ovington

 INTERNAL CREDIT SYSTEMS, INC., et al,

       Defendants.


      SUPPLEMENTAL BRIEFING IN SUPPORT OF PLAINTIFF’S MOTION FOR
                         SUMMARY JUDGMENT

          I.   INTRODUCTION

       Plaintiff Megan Pastian (“Ms. Pastian”) has Article III standing to litigate each of her

claims under the Fair Debt Collection Practices Act (“FDCPA”). The Sixth Circuit’s recent

decision in Buchholz v. Meyer Njus Tanick, PA, 946 F.3d 855 (6th Cir. 2020) does not negate

this. Buchholz, and other penitent case law out of the Sixth Circuit, show Ms. Pastian suffered

particular and concrete injuries as a result of Defendant Internal Credit Systems, Inc.’s (“ICS”)

reprehensible conduct. Pursuant to the Court’s March 30, 2020 Order (ECF No. 61) Ms. Pastian

submits this Brief in Support of her Motion for Summary Judgment. Further, Ms. Pastian

respectfully resubmits her Motion for Summary Judgment against ICS (ECF No. 48).

         II.   ANALYSIS

                    A. Current State of the Law on Standing.

       There are three elements to Article III standing. “The plaintiff ‘must have (1) suffered an

injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that

is likely to be redressed by a favorable judicial decision.’” Buchholz v. Meyer Njus Tanick, PA,


                                                   1
   Case: 3:17-cv-00252-SLO Doc #: 62 Filed: 04/20/20 Page: 2 of 17 PAGEID #: 725




946 F.3d 855, 861 (6th Cir. 2020) (quoting Spokeo, Inc. v. Robbins, 136 S. Ct. 1540, 1547

(2016).). The Supreme Court has long held that Congress may “define injuries and articulate

chains of causation that will give rise to a case or controversy where none existed before.” Id.

(citing Lujan v. Defs. Of Wildlife, 504 U.S. 555, 580 (1992).). Congress acted within in its

authority to do so when it enacted the FDCPA in 1978.

                             1.    Injury-in-Fact.

       A plaintiff must first show an injury-in-fact, which has two sub-elements, concreteness

and particularization. Id. (citing Lujan v. Defs. Of Wildlife, 504 U.S. 555, 560 (1992).).

Particularization requires that the injury “must affect the plaintiff in a personal and individual

way.” (Internal citations omitted.) Spokeo, 136 S. Ct. at 1548. However, particularization alone

is not sufficient to establish an injury in fact. Id. “An injury in fact must also be concrete.” Id.

       In terms of the FDCPA, the Sixth Circuit follows Spokeo, which recognizes statutory

violations fall into two broad categories:

           (1) Where the violation of a procedural right granted by statute is sufficient in
           and of itself to constitute concrete injury in fact because Congress conferred
           the procedural right to protect a plaintiff’s concrete interests and the
           procedural violation presents material risk of real harm to that concrete
           interest; [or] (2) where there is a “bare” procedural violations that does not
           meet this standard in which case a plaintiff must allege “additional harm
           beyond the one Congress has identified.”

Macy v. GC Servs. Ltd. P’ship, 897 F.3d 747, 756 (6th Cir. 2018) (quoting, in part, Spokeo 136 S.

Ct. at 1549.) Further, “both tangible and intangible injuries,” as well as a “risk of real harm”

could “satisfy the requirement of concreteness.” Id. at 753 (quoting, in part, Spokeo at 1549.).

The Sixth Circuit, and district courts within the circuit, have long recognized emotional distress

damages as the type of intangible damages recoverable under the FDCPA. See Buchholz, 946

F.3d at 863-864 (discussing Smith v. Reliant Grp. Debt Mgmt. Sols., 2018 WL 3753976, at *3



                                                  2
   Case: 3:17-cv-00252-SLO Doc #: 62 Filed: 04/20/20 Page: 3 of 17 PAGEID #: 726




(E.D. Mich. Aug. 8, 2018) and Link v. Recovery Sols. Grp., LLC, 2018 WL 1980657, at * 5 (E.D.

Mich. Apr. 27, 2018)); Davis v. Creditors Interchange Receivable Mgmt., LLC, 585 F. Supp. 2d

968, 971 (N.D. Ohio 2008) (citing Staff Commentary on the Fair Debt Collection Practices Act,

53 Fed. Reg. 50097, 50109 (Dec. 13 1988) (Section 813-Civil Liability) (“actual damages” for

FDCPA violations include “damages for personal humiliation, embarrassment, mental anguish,

or emotional distress” as well as “out-of-pocket expenses.”)); Becker v. Montgomery, Lynch,

2003 WL 23335929, at *2 (N.D.Ohio) (FDCPA permits recovery of actual damages for

emotional distress); Minick v. First Federal Credit Control, Inc.1981 U.S. Dist. LEXIS 18622, at

*3–4 (N.D.Ohio) (upholding award of actual damages for emotional distress); Harding v. Check

Processing, LLC, No. 5:10CV2359, 2011 WL 1097642, at*2 (N.D. Ohio Mar. 22, 2011) (“While

the FDCPA does not define ‘actual damages,’ it is commonly accepted that a prevailing plaintiff

may recover for emotional distress damages.”).

       Moreover, a party does not need to “satisfy the elements of the tort of intentional

infliction of emotional distress before the jury can find that the defendants caused them actual

damages.” Davis v. Creditors Interchange Receivable Mgmt., LLC, 585 F. Supp. 2d 968, 973

(N.D. Ohio 2008). The testimony of the plaintiff alone suffices to establish emotional distress

damages provided that a reasonable explanation is provided about the circumstances of the

injury, not mere conclusory statements. Bach v. First Union Nat'l Bank, 149 Fed.Appx. 354, 361

(6th Cir. 2005).

                            2.    Traceability.

       “The standard for establishing traceability for standing purposes is less demanding than

the standard for proving tort causation.” Buchholz v. Meyer Njus Tanick, PA, 946 F.3d 855,

866. The burden of “alleging that their injury is ‘fairly traceable’ to defendant’s challenged



                                                  3
   Case: 3:17-cv-00252-SLO Doc #: 62 Filed: 04/20/20 Page: 4 of 17 PAGEID #: 727




conduct is ‘relatively modest[.]” Id. (citing Bennett v. Spears, 520 U.S. 154, 171 (1997).). Even

harms that flow “indirectly from the action in question can be said to be ‘fairly traceable’ to the

that action for standing purposes.” (Internal citations omitted.) Id.

                             3.    Redressability.

       Generally, “[a]n injury is redressable if a court order can provide “substantial and

meaningful relief.” Parsons v. U.S. Dept. of Justice, 801 F.3d 701, 715 (6th Cir. 2015) (quoting

Larson v. Valente, 456 U.S. 228, 243 (1982). However, “[c]laims for violations of procedural

rights are treated uniquely under the standing inquiry. ‘The person who has been accorded a

procedural right to protect his concrete interest can assert that right without meeting all the

normal standards for redressability and immediacy.’” Id. at 712 (quoting Lujan v. Defenders of

Wildlife 504 U.S. 555, 572, n. 7.). “[A] plaintiff satisfies the redressability requirement when he

shows that a favorable decision will relieve a discrete injury to himself. He need not show that a

favorable decision will relieve his every injury.” (Emphasis in original.) Id. at (715 quoting

Larson at 244, n. 15.). The Supreme Court has acknowledged statutory damages payable to the

injured party satisfy the redressability prong. See Steel Co. v. Citizens for a Better Environment,

523 U.S. 83, 103 (1998).

                   B. Recent cases out of the Sixth Circuit.

       Two recent cases out of the Sixth Circuit have muddied the standing doctrine under the

FDCPA: Buchholz v. Meyer Njus Tanick, PA, 946 F.3d 855, 861 (6th Cir. 2020) and Hagy v.

Demers & Adams, 882 F.3d 616 (6th Cir. 2018). However, there is a common thread between

these cases. In Buchholz, the plaintiff sued a debt collector for sending a letter that was both

accurate, and required under the FDCPA. In Hagy, the plaintiff sued a debt collector after it sent

a letter that could only be interpreted as beneficial. The underlying position screams clearly



                                                  4
   Case: 3:17-cv-00252-SLO Doc #: 62 Filed: 04/20/20 Page: 5 of 17 PAGEID #: 728




from the halls of the Sixth Circuit – do not sue a debt collector for communicating information

that is either (1) accurate and required under the law, or (2) beneficial to a consumer. However,

the minutiae of the analyses in these cases created fodder for debt collectors to challenge

otherwise colorable claims. They have cast doubt on cases, including this one, where standing is

not at issue. Regardless, neither of these cases drastically alter the existing case law on standing

under the FDCPA. Further, even under both these cases Ms. Pastian still has standing.

                             1.    The impact of Buchholz.

       Buchholz involved two identical letters sent from the same law firm. 946 F.3d 855. Each

letter was the initial communication from a debt collector regarding two different credit card

accounts. Id. Each stated the communication was from a debt collector and provided contact

information to either challenge or pay the debts. Id. The debtor did not dispute the validity of

underlying debts. Id. Further, the debtor did not allege the content of the letters lacked proper

notice, threatened improper legal action, contained incorrect information, or otherwise ran afoul

of the FDCPA. Id. Instead, the debtor claimed the letters violated the FDCPA by giving the

impression that an attorney had reviewed each account and determined the validity of the debts.

Id. It further alleged that, given the law firm’s high-volume practice, it was impossible that an

attorney reviewed the accounts prior to sending the letters. Id. The only claim for damages was

that the letters made the debtor feel anxious that he would be sued at some point in the future.

Id. These were the facts alleged in the Complaint. Id. The law firm moved to dismiss. Id. The

trial court granted that motion. The Sixth Circuit affirmed that ruling. Id.

       In affirming the lower court’s ruling, the Sixth Circuit held that the debtor lacked

standing. Id. In dicta, the court discussed whether a bare allegation of anxiety satisfies the

concreteness prong of the injury-in-fact element of standing. Id. at 863-865. However, the Sixth



                                                  5
   Case: 3:17-cv-00252-SLO Doc #: 62 Filed: 04/20/20 Page: 6 of 17 PAGEID #: 729




Circuit did not rule on this issue. Id. at 865 (stating “[n]evertheless, we need not decide whether

a bare anxiety allegation, in the abstract, fails to satisfy the injury-in-fact requirement. Buchholz

fails to establish his Article II standing for other reasons…”). Buchholz does not overturn any

prior binding precedent regarding standing under the FDCPA discussed above.

       Ultimately, the Sixth Circuit held the debtor lacked standing for three reasons. First, the

fear of a future harm was not an injury-in-fact unless the future harm is imminent. (Internal

citations omitted.) Id. at 865. The court reasoned the fear of litigation was not impending

because (1) the letter did not threaten litigation, (2) there were no other communications

threatening a lawsuit, and (3) the plaintiff did not allege that he refused to pay the debt. Id.

Second, the injury was self-inflicted and therefore did not satisfy the traceability requirement.

Id. at 866. For this, the court reasoned that because the plaintiff did not dispute the debts his

associated anxiety was not traceable to anything in the debt collection letters. Id. In other

words, he only had himself to blame. Third, the plaintiff did not allege a violation of a

procedural right that Congress elevated to protect a concrete interest. Id. Here, the court

considered two factors to determine whether an intangible injury is cognizable. Id. at 868. The

court first looked to congressional judgment because it is “well positioned to identify intangible

harm that meet minimum Article III requirements.” Id. (quoting Spokeo, 135 S. Ct. at 1550.)

The court then looked to the second factor considering whether the intangible harm is analogous

to a harm recognized at common law. Id. The Sixth Circuit held the first factor weighted in

favor of dismissal because the plaintiff did not allege he did not owe the debts nor did he claim

that it was otherwise not legally collectable (e.g. barred due to statute of limitations or res

judicata). Id. at 870. Further, the plaintiff did not allege that the letters miscalculated the debt or

contained any misstatements or omissions that would could cause him to waive a procedural



                                                   6
   Case: 3:17-cv-00252-SLO Doc #: 62 Filed: 04/20/20 Page: 7 of 17 PAGEID #: 730




right under the FDCPA. Id. As to the second factor, the Sixth Circuit found this too weighed in

favor of dismissal because the letters did not mention litigation. Id. Therefore, the common law

claims of malicious prosecution and intentional infliction of emotional distress were not

analogous harms. Id.

       The Sixth Circuit went through a rigorous analysis to reach an easy conclusion. Plain and

simple, Buchholz was a bad case. It should have never been pursued. Essentially, the plaintiff

sued a debt collector for sending accurate information and doing what the FDCPA required. 15

U.S.C. § 1692g requires debt collectors to send debt validation letters prior to beginning

collection efforts. The debt collector did exactly that, and got sued in return. It is easy to see

why the Sixth Circuit affirmed the dismissal. The concerning aspect of this bad case, is the

impact it has on solid FDCPA claims, such as this lawsuit. The concurring opinion offers some

insight. It provides a thorough discussion of precedent supporting that anxiety alone can be a

concrete Article III injury. Id. at 870-875. Nevertheless, despite the majority’s doubts, it did not

rule that anxiety alone is insufficient. Id. at 865. Regardless, as discussed below, Ms. Pastian

has presented more than adequate evidence that she suffered an injury-in-fact that is fairly

traceable to ICS’s conduct. These injuries are certainly redressable in this lawsuit.

                             2.    Other pertinent recent case law out of the Sixth Circuit.

       Hagy v. Demers & Adams, 882 F.3d 616 (6th Cir. 2018) is yet another example

illustrating the Sixth Circuit’s distaste for “gotcha litigation.” In Hagy, an attorney sent a letter

on behalf of his lender-client to the attorney for the plaintiffs-borrowers. 882 F.3d 616. The

letter indicated the plaintiffs would not have to pay the balance of their loan and that the lender

would not pursue any other remedies against the plaintiffs. Id. However, the letter failed to

include a notice identifying the law firm as a debt collector pursuant to 15 U.S.C. § 1692e(11).



                                                   7
   Case: 3:17-cv-00252-SLO Doc #: 62 Filed: 04/20/20 Page: 8 of 17 PAGEID #: 731




Id. Despite the letter’s positive news, the plaintiffs sued the attorney. Id. The plaintiffs did not

allege any injury, tangible or intangible. Id. The only issue was whether the omission of the

statutorily required notice satisfied the injury-in-fact element of standing. Id. The Sixth Circuit

held “because Congress made no effort to show how a letter like this would create a cognizable

injury in fact and because we cannot see any way in which that could be the case, we must

dismiss the case for lack of standing.” Id at 623.

       Similar to Buchholz, Hagy was a bad case. Common sense dictated the result. However,

as the Sixth Circuit aptly noted “[i]t’s difficult, we recognize, to identify the line between what

Congress may, and may not do in creating an ‘injury in fact.’ Put five smart lawyers in a room,

and it won’t take long to appreciate the difficulty of the task at hand.” Id.

       Within months of the Hagy decision, the Sixth Circuit declined to extent Hagy in Macy v.

GC Servs. Ltd. P’ship, 897 F.3d 747, 756 (6th Cir. 2018). Macy involved a class action lawsuit

against a debt collection agency whose letters failed to notify debtors of their rights to contest the

alleged debts in writing. 897 F.3d 747. The issue was whether this violation alone was enough

to show a concrete injury without the need to allege any additional harm. Id. In what appears to

be an about face from Hagy, the Sixth Circuit held the plaintiffs demonstrated a sufficient “risk

of real harm” to a congressionally created interest. Id. at 757. The court found that the “letters

present a risk of harm to the FDCPA’s goal of ensuring that consumers are free from deceptive

debt-collection practices because the letters provide misleading information about the manner in

which the consumer can exercise the consumers statutory right to obtain verification of the debt

or information regarding the original creditor.” Id. The Sixth Circuit further held that this risk

of harm was traceable to the violation because it created the possibility of an unintentional

waiver of the FDCPA’s debt validation rights. Id. To reconcile its departure from Hagy, the



                                                     8
    Case: 3:17-cv-00252-SLO Doc #: 62 Filed: 04/20/20 Page: 9 of 17 PAGEID #: 732




court noted that Hagy did not conduct a risk-of-harm analysis because no risk of harm was

alleged. Id. at 761.

        At first blush, the holdings of Hagy and Macy are difficult to reconcile. The holdings

seem schizophrenic. However, Hagy and Macy serve as guideposts to the well-established

precedent on FDCPA standing. Hagy holds a simple lesson: if the communication is beneficial

in all respects there is no concrete injury. Macy reinforces that Congress does have the authority

to elevate injuries, given sound rationale. Buchholz is yet another incarnation of Hagy. It warns

litigants from bringing lawsuits where a debt collector is conveying accurate information and

otherwise complying with the law. The theme throughout all of these cases creates a balance.

Unfortunately, the language is easily misconstrued and used to suppress claims that, prior to

these cases, would have easily passed the threshold burden of standing. Nevertheless, as

discussed below, Ms. Pastian has shown standing for each of her claims under the FDCPA.

                      C. Ms. Pastian has standing under each of her FDCPA claims.

        It is important to note, Ms. Pastian moved for summary judgment on liability and not the

amount of her damages. (ECF No. 48.) ICS has not moved for summary judgment. Nor has

ICS moved to dismiss Ms. Pastian’s claims for lack of standing.1 Further, Buchholz, Hagy, and

Macy all dealt with the sufficiency of the plaintiffs’ respective pleadings. This Court has not

requested further argument based on the sufficiency of the Complaint. Further, unlike several of

the cases discussed above, Ms. Pastian did not owe the underlying debt and at all times disputed

its validity. Also, all of ICS’s actions were in furtherance of collection of a debt. There is no



1
  The procedural posture of this case is unique. Because Ms. Pastian moved for summary judgment, and ICS did
not, the evidence would typically be construed in a light favorable to ICS. However, because the Court has ordered
the parties to brief the issue of standing, for this purpose the evidence must be viewed in a light favorable to Ms.
Pastian. Excel Energy, Inc. v. Cannelton Sales Co., 246 Fed. Appx. 953, 959 (6th Cir. 2007) (stating “the Court must
draw all the inference in favor of the party against whom summary judgment was granted.”). Regardless of the
standard, Ms. Pastian’s claims all pass Article III scrutiny.

                                                         9
  Case: 3:17-cv-00252-SLO Doc #: 62 Filed: 04/20/20 Page: 10 of 17 PAGEID #: 733




evidence in the record that it ever communicated with Ms. Pastain for purposes other than

collecting on the alleged debt or to relieve her of any alleged obligation. These facts alone

distinguish this case from all of the recent Sixth Circuit’s holdings on standing.

       The FDCPA’s purpose “is to protect consumers from a host of unfair, harassing, and

deceptive collection practices.” Macy at 756 (quoting S. Rep. No. 95-382, at 2 (1977)). To

advance this goal, the FDCPA codified several specific consumer protective rights. The

“language employed by Congress [creates] the assumption that the ordinary meaning of that

language accurately expresses the legislative purpose.” Gross FBL Fin. Sers., Inc. 557 U.S. 167,

175-76 (2009). As discussed further below, the language Congress used in the specific

provisions of the FDCPA created specific rights that it was well within its authority to create.

The context and evidence show Ms. Pastian has standing under each of her claims.

                             1.    ICS falsely implying the existence of a legal action caused
                                   Ms. Pastian an injury-in-fact.

       The FDCPA prohibits the “false representation or implication that any individual is an

attorney or that any communication is from an attorney.” 15 U.S.C. § 1692e(3). It also prohibits

the use of any “threat to take any action that cannot legally be taken or that is not intended to be

taken” and “the use of any false representation or deceptive means to collect or attempt to collect

any debt or to obtain information concerning a consumer.” 15 U.S.C. § 1692e(5) and (10).

Congress clearly intended to prevent using the threat of legal proceedings, in some contexts, to

deceive consumers to pay on a debt. Here, the evidence shows a sufficient risk of harm to these

underlying interests. This establishes a concrete injury without the need for Ms. Pastian to prove

any additional harm.

       ICS admits that Lachman was not an attorney and that no legal matter was pending

against Ms. Pastian. (Lachman Depo., 30:10-21.) This was a past due debt, not a lawsuit or


                                                 10
  Case: 3:17-cv-00252-SLO Doc #: 62 Filed: 04/20/20 Page: 11 of 17 PAGEID #: 734




“legal matter.” The evidence shows ICS was actively attempting to collect on the alleged

underlying debt when it left the June 6, 2017 voicemail. ICS admits as much when Lachman

testified “I wanted to make sure she knew it was serious, to call me back.” (ECF No. 48, Pg. ID

# 366.) Falsely implying the existence of a legal matter, while in active collections on an alleged

debt, creates a sufficient risk of harm that the consumer will be manipulated into acting in

reliance on that false assertion. As to the second Spokeo factor, ICS’s implication that this was a

“legal matter” is analogous to malicious prosecution or abuse of process. This is enough to

satisfy the injury-in-fact element of standing.

        Regardless, ICS’s actions caused Ms. Pastian concrete intangible damages. The evidence

shows that “[u]pon hearing the voicemail, [Ms. Pastian] felt sick and panicked.” (ECF No. 48,

Pg. ID # 439.) Ms. Pastian thought she or her husband had gotten into “legal trouble.” (Id.)

This is a far different scenario than Buchholz. This was not self-inflicted bare anxiety over the

potential of a future harm. Ms. Pastian’s distress stemmed from the implication she was already

in some kind of legal trouble. Ms. Pastian’s testimony directly traces the cause of this distress to

the deceptive communication. Further, a jury may award Ms. Pastian damages for this emotional

distress. Accordingly, Ms. Pastian has standing under this claim.

                              2.    ICS’s failure to identify itself as a debt collector is an
                                    injury-in-fact that does not require a showing of any
                                    additional harm.

        15 U.S.C. § 1692e(11) makes it a violation of the FDCPA where a debt collector fails to

(1) identify itself as a debt collector, (2) notify the consumer that it is attempting to collect a

debt, and (3) inform the consumer that any information obtained will be used for that purpose.

The Sixth Circuit has long recognized that subsequent communications from debt collectors that

omit proper notice violate 15 U.S.C. § 1692e(11). Frey v. Ganwish, 970 F.2d 1516 (6th Cir.



                                                   11
  Case: 3:17-cv-00252-SLO Doc #: 62 Filed: 04/20/20 Page: 12 of 17 PAGEID #: 735




1992). This remains true in this case even under the recent developments to the standing

doctrine. The plain language of the statute shows Congress recognized that consumers have a

procedural right to know when they are communicating with debt collectors. A consumer’s

“right to receive [these] disclosures is not hypothetical or uncertain” and the deprivation of this

information is sufficient to show standing under the FDCPA. Myer v. Fay Servicing, LLC, 385

F.Supp.3d 1235, 1240 (M.D. Fla. May 7, 2019) (quoting Church v. Accretive Health, Inc. 654

Fed. App’x 990, 994-995 (11th Cir. 2016).). Further, failure to disclose this information creates a

real risk of harm that a consumer will waive protections afforded under the FDCPA. See, for

example Driesen v. RSI Enterprises, Inc. CV-18-08140-PTC-DWL, 2009 WL 293646, at * 3

(finding that failure to affirmatively inform a consumer that it was attempting to collect a debt,

and that any information could be used against the consumer, created a risk that the consumer

might volunteer detrimental information.). Therefore, Ms. Pastian does not need to allege any

additional harm to show standing under these claims.

       Similar to the discussion above, context is key here. ICS was actively attempting to

collect a debt when it violated this section of the FDCPA. Further, at all times, Ms. Pastian

disputed the underlying debt. As to the June 6, 2017 voicemail, Lachman did not even identify

ICS or inform Ms. Pastian that the call was in regards to an alleged debt. It is a textbook

example of deception through omission. ICS was hoping to initiate communications with Ms.

Pastian, and obtain information, without providing her the notice required under the law. There

are numerous risks of harm that can flow from such behavior.

       Juxtaposition to Hagy is instructive. It is the opposite situation. ICS was not providing

good news to Ms. Pastian. It was contacting her in an attempt to get her to pay on a debt she

disputed. Under these circumstances, Congress is well within its right to elevate this type of



                                                 12
  Case: 3:17-cv-00252-SLO Doc #: 62 Filed: 04/20/20 Page: 13 of 17 PAGEID #: 736




harm. Further, the claim is analogous to common law fraud. Fraud includes omission of a

material fact and reliance. Here, ICS omitted the material fact that the communication was from

a debt collector. Ms. Pastian ostensibly relied on that omission when she returned the calls. This

satisfies both Spokeo factors. Therefore, Ms. Pastian does not need to show any additional harm

to have standing under these claims.

                              3.   Misrepresenting the character and amount of alleged debt
                                   is an injury-in-fact that does not require the showing of any
                                   additional harm. Regardless, Ms. Pastian suffered
                                   additional damages as a result.

       15 U.S.C. § 1692e(2)(A) prohibits debt collectors from falsely representing the

“character, amount or legal status of any debt.” This is an easier, common sense, analysis of

standing. This section gives consumers the right to receive truthful representations regarding the

character and amount of a debt. When a debt collector misrepresents the amount of a debt it

creates a real risk of harm that consumers will fall victim to paying amounts not owed. Further,

this is analogous to a common breach of contract claim. A party cannot get more than they

bargained for under the terms of the agreement. Accordingly, Ms. Pastian does not need to

allege any additional harm.

       Nevertheless, Ms. Pastain suffered actual damages as a result of ICS’s May 31, 2017

letter. Ms. Pasitan incurred $525 in legal fees to send a debt validation letter. (ECF No. 48-2,

Pg. ID # 440.) This was a direct result of the May 31, 2017 letter. Unlike Buchholz, Ms. Pastian

disputed that she owed the debt and other amounts ICS claimed due. Hiring an attorney was

necessary. ICS could not verify the amount of the debt in the collection letter. It contained

unexplained charges and bogus amounts for future charges and for personal training sessions that

Ms. Pastian was offered for free. (ECF No. 48, Pg. ID # 329.) The attorney fees Ms. Pastian




                                                13
  Case: 3:17-cv-00252-SLO Doc #: 62 Filed: 04/20/20 Page: 14 of 17 PAGEID #: 737




incurred are traceable to the false information in the collection letter. She is entitled to recover

this amount, as well as other damages. Accordingly, Ms. Pastian has standing under this claim.

                              4.    ICS’s threat to negatively report credit information is an
                                    injury-in-fact that does not require a showing of any
                                    additional harm.

        The FDCPA prohibits the use of any threat that cannot be taken or “communicating or

threatening to communicate any person’s credit information which is known or should be known

to be false, including the failure to communicate that disputed debt is disputed.” 15 U.S.C. §

1692e(5) and (8). Courts, including the Sixth Circuit, have recognized that an inaccurate credit

report produces a variety of negative effects. For example, it is “a red flag to debtor’s and other

creditors and anyone who runs a background or credit check, including landlords and

employers.” Evans v. Portfolio Recovery Associates, LLC, 889 F.3d 337, 345 (7th Cir. 2018)

(citing Phillips v. Asset Acceptance, LLC, 736 F.3d 1076, 1082 (7th Cir. 2013) quoting Tyler v.

DH Capital Mgmg., 736 F.3d 455, 464 (6th Cir. 2013.).). When a debt collector fails to report

that a debt is disputed it creates a real risk of financial harm caused by an inaccurate credit

rating. Id. This is sufficient to show an injury-in-fact. Id.

        The same analysis applies to this case. Here, ICS was well aware that Ms. Pastian

disputed the underlying debt. She had already filed this lawsuit. (ECF No. 48, Pg. ID #33.)

Nevertheless, ICS threatened to negatively report the account. (Id.) ICS admits its intent of

using this threat as leverage. (Id.) This created a real risk of financial harm to Ms. Pastian. It is

irrelevant whether ICS followed through on its threats. Otherwise, a debt collector could always

fall back on the position of “I didn’t really mean what I said.” The standing doctrine, the

FDCPA, and associated case law, do not require a showing of intent. “Because the FDCPA is a

strict liability statute, a debt collector’s intent to deceive or mislead a consumer is irrelevant.”



                                                  14
  Case: 3:17-cv-00252-SLO Doc #: 62 Filed: 04/20/20 Page: 15 of 17 PAGEID #: 738




953 Beane v. RPW Legal Services, PLLC, 378 F. Supp.3d 948, 953 (W.D. Wash. May 6, 2019)

(citing Clark v. Capital Credit & Collection Servs., Inc., 460 F.3d 1162, 1176 (9th Cir. 2006));

see also Fed. Home Loan Mtg. Corp. v. Lamar, 503 F.3d 504, 514 (6th Cir.2007) (characterizing

the FDCPA as a strict liability statute). As to the second Spokeo factor, this too is analogous to

abuse of process or malicious prosecution. For standing purposes, this is sufficient to show an

injury-in-fact without the need to show any additional harm. The threat alone is enough to

establish the risk. Accordingly, Ms. Pastian has standing under this claim.

                            5.    ICS’s outrageous conduct is an injury-in-fact that does not
                                  require a showing of any additional harm. Regardless, Ms.
                                  Pastian suffered additional damages as a result.

       15 U.S.C. § 1692d(2) prohibits the “use of obscene or profane language or language the

natural consequence of which is to abuse the hearer or reader.” Congress acted within its

authority by providing consumers a minimal degree of protection from abusive language. Yet

again, the context is key. Ms. Pastian testified that “Mr. Lachman then called me a “brat” and a

“bitch,” because I tried to insist that I did not owe the money.” (ECF No. 48, Pg. ID # 439, ¶

19.) The abusive language was not an accidental slip of profanity, such as saying “oh shit.” It

was directed at Ms. Pastian because she said she did not owe the debt. The objective purpose of

using this specific language in this manner was to abuse and harass Ms. Pastian. Under these

circumstances, violation of this section is a concrete injury. Further, this can be analogous to

common law claims for defamation or intentional infliction of emotional distress. Resorting to

the use of such language is extreme and outrageous. Therefore, Ms. Pastian does not need to

show any additional harm to prove standing.

       Nevertheless, the record shows Ms. Pastian suffered intangible damages as a result of

ICS’s outrageous conduct. Unlike Buchholz, Ms. Pastian’s damages go far beyond mere anxiety



                                                 15
  Case: 3:17-cv-00252-SLO Doc #: 62 Filed: 04/20/20 Page: 16 of 17 PAGEID #: 739




as the result of some uncertain future action. Ms. Pastian testified that the conversation “made

me anxious. I was embarrassing. I was shocked. I was upset that someone talked to me that

way and they weren’t very profession.” (ECF No. 56, Pg. ID. # 683-684.) The evidence further

showed that as a direct result of the conversation she started seeing a therapist and began taking

medication for anxiety. (ECF No. 48, Pg. ID # 665-666.) Accordingly, the harm is directly

traceable to ICS’s conduct. A jury can determine the extent of Ms. Pasitan’s damages based on

this evidence. Under either analysis, Ms. Pastian has satisfied the minimal burden required to

show standing.

       III.      CONCLUSION

       For the foregoing reasons, Ms. Pastian has shown that she has Article III standing under

each of her FDCPA claims. Accordingly, Ms. Pastian resubmits her Motion for Summary

Judgment previously filed. There is no genuine issue of material fact that Ms. Pastian is entitled

to judgment as a matter of law as to liability under her claims. This matter should proceed to a

jury to determine Ms. Pastian’s full measure of damages.



                                              Respectfully Submitted,

                                              DOUCET GERLING CO., LPA


                                              /s/ Andrew J. Gerling
                                              Andrew J. Gerling (0087605)
                                              655 Metro Place South, Suite 600
                                              Dublin, Ohio 43017
                                              Phone: (614) 221-9800
                                              Fax: (818) 638-5548
                                              Andrew@Doucet.Law
                                              Attorney for Plaintiff Megan Pastian




                                                16
  Case: 3:17-cv-00252-SLO Doc #: 62 Filed: 04/20/20 Page: 17 of 17 PAGEID #: 740




                                 CERTIFICATE OF SERVICE

I hereby certify that on this 20th day of April, 2020, I caused this document to be electronically
filed with the Clerk of Courts by using the ECF System, which will send a notice of electronic
filing to all parties indicated on the electronic filing receipt, pursuant to Fed.Civ.R.P. 5(b)(3) and
Loc.R. 5.2(b):


Andrew C. Hall (0066465)
Andrew C. Hall Law Offices
961 E. Cooke Rd.
Columbus, OH 43224
614.390.8184
achlaw@sbcglobal.net

Dennis J. Barton III (Pro Hac Vice)
The Barton Law Group, LLC.
17600 Chesterfield Airport Rd., Suite 201
Chesterfield, MO 63005
637.778.9520
dbarton@bartonlawllc.com


                                               /s/ Andrew J. Gerling
                                               Andrew J. Gerling (0087605)




                                                  17
